 
Exhibit 10.1
[ex10-10.jpg]
 
EMPLOYMENT AGREEMENT
 
 
This employment agreement (this “Agreement”) is entered into this 18th day of
December, 2012 by and among Mission Community Bancorp (“Bancorp”) and Mission
Community Bank (the “Bank”) (collectively referred to as the “Company”) on the
one hand, and Robert J. Stevens (“Employee”) on the other hand, on the terms and
conditions set forth herein.
 
1. Position
 
Employee shall be the Executive Vice President and Chief Credit Officer of
Bancorp and the Bank.  Employee’s duties under this Agreement shall include all
ordinary and reasonable duties customarily performed by the Executive Vice
President and Chief Credit Officer of a bank holding company and a commercial
banking institution in California, subject to the powers by law vested in the
Boards of Directors of Bancorp and the Bank.  As such, Employee shall be
responsible for the overall, day-to-day operation of the Company’s Credit
Administration Department and shall assume responsibility for and oversee the
development and implementation of the policies and procedures for the credit
functions of the Company.
 
2. Exclusivity
 
Employee expressly agrees as a condition to the performance by Company of its
obligations herein that, during the term hereof, he will not, directly or
indirectly, render any services of an advisory nature or otherwise become
employed by, or participate or engage in, any business competitive with any
businesses of the Company, without the prior written consent of the Company;
provided, however, that nothing herein shall prohibit Employee from owning stock
or other securities of a competitor which are relatively insubstantial to the
total outstanding stock of such competitor, and so long as he in fact does not
have the power to control or direct the management or policies of such
competitor and does not serve as a director or officer of, and is not otherwise
associated with, any competitor except as consented to by the Company.  Nothing
contained herein shall preclude substantially passive investments by Employee
during the term hereof that may require nominal amounts of his time, energies
and interest.  Employee agrees that he shall not engage in conduct which is in
contravention of the Company’s conflict of interest policy.
 
3. Term
 
Employee’s employment under this Agreement shall commence on December 18, 2012
(the “Effective Date”) and shall continue thereafter for a period of three (3)
years from the date thereof, subject, however, to prior termination of this
Agreement as hereinafter provided (“Term”).
 
 
 

--------------------------------------------------------------------------------

 
 
4. Compensation
 
(a) Salary
 
The Company shall pay Employee a base salary (“Base Salary”) of $225,000 per
annum, less appropriate withholdings, taxes and similar deductions, payable in
equal installments on those days when the Company normally pays its
employees.  Not less than once each twelve (12) months, the Board shall review
and evaluate the Base Salary of Employee based upon the performance of Employee,
market conditions for salaries to individuals similarly employed, increases in
the cost of living, and similar factors.
 
(b) Bonus
 
Employee shall be eligible for consideration for an annual bonus based on an
annual incentive plan to be adopted by the Company.  The amount of bonus
compensation, if any, to be paid to Employee shall be determined in the sole
discretion of the Board based upon the performance of Employee and the results
of the Company’s operations.  Any such bonus compensation shall be paid no later
than March 15 of the calendar year following the calendar year in which Employee
performs the services for which the bonus is to be paid, and only if Employee is
still employed with the Company at the time such payments are made.
 
(c) Business Expenses
 
Employee shall be entitled to reimbursement by the Bank or Bancorp for any
ordinary and necessary business expenses incurred by Employee in the performance
of Employee’s duties in accordance with the Bank’s and Bancorp’s reimbursement
policies in effect from time to time, provided that each such expenditure is of
a nature qualifying it as a proper deduction on the federal and state income tax
returns of the Bank and Bancorp as a business expense and not as deductible
compensation to Employee; and Employee furnishes to the Bank and Bancorp
adequate records and other documentary evidence required by federal and state
statutes and regulations issued by the appropriate taxing authorities for the
substantiation of such expenditures as deductible business expenses of the Bank
and Bancorp and not as deductible compensation to Employee.
 
In order to comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Internal Revenue Code”), (i) in no event shall any payment under
this Section 4(c) or Sections 4(d)(ii) or (iv) be made later than the end of the
calendar year next following the calendar year in which such expenses were
incurred, and Employee shall be required to have submitted substantiation for
such expenses at least ten (10) days before the last date for payment, (ii) the
amount of such expenses that the Company is obligated to pay in any given
calendar year shall not affect the expenses that the Company is obligated to pay
in any other calendar year, and (iii) Employee’s right to have the Company pay
such expenses may not be liquidated or exchanged for any other benefit.
 
(d) Benefits
 
During the term of his employment under this Agreement, Employee shall be
entitled to receive the following benefits:
 
 
2

--------------------------------------------------------------------------------

 
 
(i) Employee shall be eligible to participate in all employee benefit plans
maintained by the Company, including (without limitation) any disability,
health, accident and other insurance programs, paid vacations, and similar plans
or programs, subject to terms and conditions of each plan currently in effect,
and, in addition, the Company shall maintain and pay all premiums during the
Term on a term life insurance policy providing a death benefit of not less than
$250,000 to Employee’s designated beneficiaries, provided that Employee
qualifies for such insurance and cooperates in meeting the underwriting criteria
of the insurer.  Such benefits will become effective only upon issuance of a
policy of insurance, and the foregoing shall not be construed as a guarantee by
the Company that employee shall have such insurance in force for the entire
Term.
 
(ii) Employee shall be entitled to reimbursement by the Bank or Bancorp for any
out of pocket expenses paid by Employee for an annual executive physical exam.
 
(iii) Employee is entitled to four (4) weeks of vacation per year. Accrual and
use of vacation time shall be governed by the Company’s applicable policies and
procedures.
 
(iv) During the Term, Employee shall be entitled to receive, at the Company’s
sole discretion, either (1) $750.00 per month as a car allowance, (2) a car
leased directly by the Company, or (3) a Company owned vehicle, all of
comparable value.  In the case of a Company leased or Company owned auto, the
Company shall pay all operating maintenance and insurance costs.
 
(e) Stock Options
 
(i) The Compensation Committee of the Board of Directors of Bancorp has
approved, and Employee and Bancorp have executed a Stock Option Award Agreement,
effective as of April 4, 2011, granting to Employee a stock option to purchase
an aggregate of twenty thousand (20,000) shares of the common stock of Bancorp
(the “Common Stock”) with an exercise price equal to Five Dollars ($5.00) per
share (the “Equity Award”).  The Equity Awards was granted under the Mission
Community Bancorp 2011 Equity Incentive Plan (the “Plan”) pursuant to a separate
agreement as contemplated by the Plan in a form approved by the Compensation
Committee (the “Equity Award Agreement”).  The Equity Awards is for a term of
ten years from the date of grant, and vests in five annual installments of 4,000
shares (20%) per year, with the first such installment to vest April 3, 2012,
and the subsequent installments vesting on April 3, 2013, April 3, 2014, April
3, 2015 and April 3, 2016.  Any inconsistency between this Agreement and the
Equity Award Agreement or the Plan shall be resolved in favor of the Equity
Award Agreement and the Plan.
 
 
3

--------------------------------------------------------------------------------

 
 
(ii) In addition to the foregoing option, due to the employee’s key role in
executing the overall business strategy for the Central Coast Initiative, the
Employee shall periodically be eligible to receive equity awards, at the sole
discretion of the Board of Bancorp, in the form of stock options (the
“Additional Equity Awards”) to purchase a number of shares of Bancorp’s
authorized but unissued Common Stock equal to one percent (1.0%) of the amount
of Bancorp’s Common Stock or warrants or rights to acquire shares of Common
Stock (“Common Equity Equivalents”) sold and issued following the date hereof
and during the Term other than shares (A) issued pursuant to the Plan or any
other employee benefit arrangement or agreement providing Common Equity
Equivalents of any kind to employees, directors or consultants of the Company,
or any issuance of Common Stock upon the exercise or vesting of any such Common
Equity Equivalent, (B) any shares of Common Stock or other Common Equity
Equivalents issued in connection with a requirement to maintain the capital
ratios of Bancorp or its subsidiaries at the level required by any agreement,
approval, order, consent, memorandum of understanding, formal agreement,
directive or similar action by any state or federal regulatory authority, (C)
Common Stock or other Common Equity Equivalent issued upon the conversion of
convertible preferred or debt securities issued by Bancorp or its subsidiaries,
and (D) any Common Stock or other Common Equity Equivalents issued in connection
with a Change in Control as defined in Section 7(a).  Additional Equity Awards
shall be issued, if at all, at the same purchase price and on other terms per
unit or share as the Common Stock or other Common Equity Equivalent issued by
Bancorp, including term, vesting and forfeiture, with such vesting to occur in
five annual installments of twenty percent (20%) per year, with the first such
vesting to occur on the first anniversary of the date of actual grant of the
Additional Equity Award.  Notwithstanding the foregoing, any Additional Equity
Awards (other than shares of Common Stock purchased by Employee), shall
terminate in accordance with the terms of any Equity Award Agreement, stock
purchase agreement, or other agreement executed in connection with such
Additional Equity Award.
 
5. Disability and Death
 
If Employee suffers a physical or psychological condition which renders him
incapable of performing the essential functions of his job with or without a
reasonable accommodation prior to the termination of this Agreement, then, to
the extent permitted by law, the Company shall have the right upon ten (10) days
written notice to terminate this Agreement and Employee’s employment hereunder.
 
(a) Immediately following the date on which the Company terminates Employee’s
employment pursuant to Section 5 of this Agreement, or earlier if required by
law, the Company shall pay to Employee all incurred but unreimbursed business
expenses, accrued but unpaid salary, awarded but unpaid bonus, and accrued but
unused vacation time, such salary and vacation time to accrue until the last day
of the month in which Employee’s last working day occurred.  Thereafter, the
Company’s obligations shall terminate.  Employee shall continue to be eligible
to receive benefits under the disability plans, if any, that the Company
maintains as of the date of termination, provided that Employee satisfies the
requirements of such plans, if any.
 
(b) If Employee dies before receipt of the entire amount specified in Section
5(a), then unpaid amounts shall be paid to Employee’s estate.
 
(c) In the event of Employee’s death during the Term of this Agreement, this
Agreement shall terminate.  Immediately after the date of death, the Company
shall pay to Employee’s estate all incurred but unreimbursed business expenses,
accrued but unpaid salary, awarded but unpaid bonus, and accrued but unused
vacation time, with such salary and vacation to accrue until the last day of the
month in which Employee’s last working day occurred.
 
(d) No Separation Pay or similar benefit shall be paid if termination occurs
pursuant to this Section 5.
 
 
4

--------------------------------------------------------------------------------

 
 
6.  
Termination for Cause and Without Cause

 
(a) The Bank or Bancorp may terminate the Agreement at any time by action of its
Board for cause (“Cause”).  For purposes of this Agreement, “Cause” means the
termination of Employee’s employment by the Company due to (i) Employee’s
conviction of a felony or the entering by the Employee of a pleas of nolo
contendere to a felony charge, or any willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, (ii) Employee’s gross neglect, willful malfeasance or
willful gross misconduct in connection with his employment hereunder which has
or may reasonably be expected to have a significant adverse effect on the
business or reputation of the Company, (iii) a substantial and continual refusal
by Employee in breach of this Agreement to perform the duties, responsibilities
or obligations assigned to Employee pursuant to the terms hereof, provided that
such duties, responsibilities or obligations are consistent with his position as
Executive Vice President and Chief Credit Officer of Bancorp and the Bank, or
(iv) any other material breach by Employee of any material provision of this
Agreement.  Termination under this Section 6(a) shall not prejudice any remedy
that the Bank or Bancorp may have at law, in equity, or under this Agreement.
 
In the event Employee is terminated for Cause, Employee shall be entitled to
receive his Base Salary through the effective date of the termination, any
incurred but unreimbursed business expenses, and any accrued but unused vacation
time as of the date of termination.  Employee shall not be entitled to any other
compensation.  Employee shall not be eligible to receive any separation pay if
terminated for Cause.
 
(b) During the Term, this Agreement may be terminated immediately without Cause
and at will by the Company upon written notice, or by resignation by Employee
for Good Reason.  For purposes of this provision, “Good Reason” shall mean: (i)
the assignment to Employee of material duties of a substantially lesser
responsibility than those described in Section 1 hereof, (ii) a material
diminution in the authority or responsibilities of Employee or requirement that
Employee report to anyone other than the Chief Executive Officer of Bancorp or
the Bank, or (iii) a material reduction in Employee’s Base Salary.
 
(i) Employee shall be required to provide the Company with written notice
detailing with specificity the reasons that Employee believes that he has Good
Reason to terminate the Agreement no later than thirty (30) days after the
initial existence of such reasons.  Upon receipt by the Company of such notice
by Employee, the Company shall have the right to revoke any changes identified
by Employee within thirty (30) days of said notification, in which case no Good
Reason shall be deemed to exist, and any resignation for Good Reason shall be
made not later than sixty (60) days following the expiration of such second
thirty (30) day period.
 
(ii) If Employee’s employment is terminated under this Section 6(b) without
Cause by the Company or for Good Reason by Employee, Employee shall be paid out
his Base Salary through the date of termination, any accrued but unused vacation
pay as of the date of termination, and any incurred but unreimbursed business
expenses.  In addition, if Employee’s employment is terminated under this
Section 6(b) without Cause by the Company after the Effective Date, and Employee
executes and does not revoke a waiver and release agreement in substantially the
form of Exhibit A, and any period for revocation expires, all occurring no later
than thirty-five (35) days following termination (or such later date as may be
provided for in Exhibit A), then Employee shall be paid separation pay
equivalent to an additional twelve (12) months of salary based upon Employee’s
then current annual Base Salary (“Separation Pay”).  The Separation Pay, less
applicable state and federal withholdings, shall be paid in equal installments
during a twelve (12) month period on the Company’s regular payroll dates
(commencing with the first payroll date that is more than ten days following
termination, subject to Section 10 hereof).
 
 
5

--------------------------------------------------------------------------------

 
 
(c) During the Term, this Agreement may be terminated without Good Reason by
Employee on ninety (90) days notice to the Company (the “Notice Period”).  If
this Agreement is terminated without Good Reason by Employee, Employee shall
continue to receive his Base Salary through the effective date of his
termination, any accrued but unused vacation pay as of the date of termination,
and any incurred but unreimbursed business expenses.  The Company reserves the
right to accelerate Employee’s last day of employment and pay him out for the
remainder of the Notice Period on the Company’s regular payroll dates, or to
request Employee not to report to work during the Notice Period.  Employee shall
not be entitled to any other compensation.  Employee agrees to cooperate fully
with the Company with respect to the transition of his duties and
responsibilities during the Notice Period.
 
(d) Unless otherwise agreed, if Employee is terminated for any reason or resigns
for any reason, Employee agrees to resign immediately from the Board of
Directors and all committees or other positions held with Bancorp or the Bank,
if any, effective as of the last date of employment.
 
(e) The expiration of this Agreement at the end of the Term shall not constitute
a termination without Cause or for Good Reason pursuant to this Section 6.
 
7.  
Change of Control

 
(a) For the purposes of this Agreement, “Change of Control” means the first to
occur of any of the following events:
 
(i) If any one person (as such term is used in Sections 13(d)(3) and 14(d)(2) of
the Securities Exchange Act of 1934 (the “Exchange Act”), or more than one
person acting as a group, acquires ownership of stock of the Bank or Bancorp
that, together with stock held by such person or group, constitutes more than
fifty percent (50%) of the total fair market value or total voting power of
stock of such corporation;
 
(ii) If any one person (as such term is used in Sections 13(d)(3) and 14(d)(2)
of the Exchange Act), or more than one person acting as a group, other than the
Bancorp, Bank or a subsidiary thereof or a corporation owned, directly or
indirectly, by the shareholders of Bancorp, Bank , acquires ( or has acquired
during the twelve (12) month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Bank or Bancorp
possessing fifty percent (50%) or more of the total voting power of the stock of
such corporation, or a majority of members of Bancorp’s board of directors is
replaced during any twelve (12) month period by directors whose appointment or
election is not endorsed by a majority of the members of Bancorp’s board of
directors before the date of the appointment or election; and/or
 
 
6

--------------------------------------------------------------------------------

 
 
(iii) If any one person (as such term is used in Sections 13(d)(3) and 14(d)(2)
of the Exchange Act), or more than one person acting as a group, other than the
Bancorp, Bank or a subsidiary thereof or a corporation owned, directly or
indirectly, by the shareholders of Bancorp or Bank, acquires (or has acquired
during the 12-month period on the date of the most recent acquisition by such
person or persons) assets from Bancorp or Bank that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of such corporation immediately before such
acquisition or acquisitions (determined without regard to any liabilities
associated with such assets).
 
In addition, a Change of Control hereunder shall not include any consolidation
or merger of Bancorp and/or the Bank or sale or other disposition of all or
substantially all of the stock or assets of Bancorp and/or the Bank or any stock
issuance which results from a transaction with any bank, bank holding company,
financial institution or other entity or entities in which Carpenter Fund
Manager GP, LLC, Carpenter Community BancFund, L.P., Carpenter Community
BancFund-A, L.P., Carpenter Community BancFund-CA, L.P., or their respective
Affiliates own, directly or indirectly, twenty five percent (25%) or more of the
common stock or equivalent equity interests, unless such event would result in
Good Reason for Employee’s resignation.  For purposes of this Agreement, an
“Affiliate” shall be defined as (A) a person or entity directly or indirectly
controlling, controlled by, or under common control with another person or
entity; (B) a person or entity owning or controlling ten percent (10%) or more
of the outstanding voting securities or beneficial interests of an entity; (C)
an officer, director, member, partner, or member of the immediate family of an
officer, director, member or partner, of another person or entity; and/or (D)
any Affiliate of any such person or entity.
 
Notwithstanding anything else to the contrary set forth herein, a “Change in
Control” shall not include any sale of stock or securities, merger, transfer of
assets, consolidation liquidation, reorganization or other transaction
instituted by or at the request of the Federal Deposit Insurance Corporation or
the Federal Reserve Board to resolve any supervisory concerns respecting the
Bank or Bancorp.
 
(b) In the event this Agreement or Employee’s employment is terminated without
Cause by the Bank or Employee resigns for Good Reason within sixty (60) days
prior to or within two (2) years after the occurrence of a Change of Control,
Employee shall be paid out his Base Salary through the date of termination, any
accrued but unused vacation pay as of the date of termination, and any incurred
but unreimbursed business expenses.  In addition, subject to Employee executing
and not revoking a waiver and release agreement in substantially the form of
Exhibit A, and any period for revocation expires, all occurring no later than
thirty-five (35) days following termination (or such later date as may be
provided for in Exhibit A), then the Bank or any assignee or successor in
interest shall (i) pay Employee, within thirty days after the termination date
(or such later date as may be provided for in Exhibit A or under Section 10
hereof), a lump sum equal to twelve (12) months’ salary (at a monthly rate based
upon Employee’s then current or last annual Base Salary under Section 4(a) of
this Agreement) plus an amount equal to thirty three percent (33%) of Employee’s
then current Base Salary, all subject to deductions for withholding and
applicable employment taxes, and (ii) Employee shall be entitled to the
continuation of Employee’s coverage under the group medical care provided at the
time of termination for a period of twelve (12) months following such
termination period, provided, however, the Company’s obligation to provide such
coverage shall be terminated if Employee obtains comparable substitute coverage
from another employer at any time during such twelve (12) month
period.  Employee agrees to advise the Company immediately if such comparable or
substitute coverage is obtained from another employer.  In the event of a
termination without cause by the Company following a Change of Control, Employee
shall only be eligible for the payments described in this Section 7(b) and shall
not be entitled to any payments under Section 6(b)(ii).  Notwithstanding any
provision to the contrary in this Section 7(b), no severance benefits shall be
payable to Employee hereunder if Employee’s employment is terminated for any of
the reasons delineated in Section 5 or in Section 6(a) hereof or while grounds
for termination under such Sections exist.
 
 
7

--------------------------------------------------------------------------------

 
 
(c) In the event of a Change of Control, all granted but unvested portion of any
Equity Award or Additional Equity Award shall vest immediately prior to the
effective time of the Change of Control.
 
8.  
Supervisory Matters

 
If Employee is suspended and/or temporarily prohibited from participating in the
conduct of the Bank’s or Bancorp’s affairs by notice served under Section
8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act (12 U.S.C. Section
1818(e)(3) and (g)(1)), the obligations of the Bank and Bancorp under this
Agreement shall be suspended as of the date of service, unless stayed by
appropriate proceedings.  If the charges in the notice are dismissed, the Bank
and Bancorp may in its discretion:  (i) pay Employee all or part of the
compensation withheld while their obligations under this Agreement were
suspended; and (ii) reinstate (in whole or in part) any of their obligations
which were suspended.  If Employee is removed and/or permanently prohibited from
participating in the conduct of the Bank’s or Bancorp’s affairs by an order
issued under Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act (12
U.S.C. Section 1818(e)(3) or (g)(1)), all obligations of the Bank under this
Agreement shall terminate as of the effective date of the order, but vested
rights of the parties shall not be affected.  If the Bank is in default (as
defined in Section 3(x)(1) of the Federal Deposit Insurance Act (12 U.S.C.
Section 1813(x)(1)), all obligations under this Agreement shall terminate as of
the date of default, but vested rights of the parties shall not be
affected.  All obligations under this Agreement shall be terminated, except to
the extent that it is determined that continuation of the Agreement is necessary
for the continued operation of the Bank; (i) by the Federal Deposit Insurance
Corporation at the time that the Federal Deposit Insurance Corporation enters
into an agreement to provide assistance to or on behalf of the Bank under the
authority contained in Section 11 of the Federal Deposit Insurance Act (12
U.S.C. Section 1821); or (ii) by the Federal Deposit Insurance Corporation or
the Federal Reserve Board, at the time that the Federal Deposit Insurance
Corporation or the Federal Reserve Board approves a supervisory merger to
resolve problems related to the operation of the Bank or when the Bank is in an
unsafe or unsound condition.  All rights of the parties that have already
vested, however, shall not be affected by such action.
 
9.  
Golden Parachute Limitation

 
Notwithstanding any other provision of this Agreement, separation compensation
under Section 6(b) or Section 7 hereof will be reduced as provided below if, and
to the extent, necessary to avoid any additional tax or penalty imposed on
“excess parachute payments” under the Internal Revenue Code.
 
 
8

--------------------------------------------------------------------------------

 
 
If Employee’s severance or other compensation provided by Bancorp and/or the
Bank under Section 6(b) or Section 7 hereof and outside this Agreement would
cause any such payment to be an “excess parachute payment” (as defined in
Section 280G(b)(1) of the Internal Revenue Code), then the payments under
Section 6(b) or Section 7 hereof, as applicable, will be reduced (pro rata in
the case of installment payments) to the largest amount which may be paid
without any portion of such amount being subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code.  In the event there is a dispute
among the parties regarding the extent to which payments must be reduced
pursuant to this Section 9, such dispute will be resolved by the good faith
determination of the Board of Directors or the Compensation Committee of the
Board of Directors.
 
10.  
Section 409A Limitation

 
It is the intention of Bank, Bancorp and Employee that the severance and other
benefits payable to Employee under this Agreement either be exempt from, or
otherwise comply with, Section 409A of the Internal Revenue Code (“Section
409A”).  Notwithstanding any other term or provision of this Agreement, to the
extent that any provision of this Agreement is determined by Bank and Bancorp,
with the advice of its independent accounting firm or other tax advisors, to be
subject to and not in compliance with Section 409A, including, without
limitation, the timing of commencement and completion of severance benefit
and/or other benefit payments to Employee hereunder, or the amount of any such
payments, such provisions shall be interpreted in the manner required to comply
with Section 409A.  If any payment to be made hereunder is “non-qualified
deferred compensation” subject to Section 409A and the timing of such payment is
based on termination of Employee’s employment with the Bank and/or Bancorp, then
for such purpose “termination of employment” shall mean “separation from
service” with the Company as such term is defined for purposes of Section
409A.  Bank, Bancorp and Employee acknowledge and agree that such interpretation
could, among other matters, (i) delay for a period of six (6) months or more, or
otherwise modify the commencement of severance and/or other benefit payments;
and/or (ii) modify the completion date of severance and/or other benefit
payments.  The Bank, Bancorp and Employee further acknowledge and agree that if,
in the judgment of the Bank and Bancorp, with the advice of its independent
accounting firm or other tax advisors, amendment of this Agreement is necessary
to comply with Section 409A, the Bank, Bancorp and Employee will negotiate
reasonably and in good faith to amend the terms of this Agreement to the extent
necessary and possible for it to comply (with the most limited possible economic
effect on the Bank, Bancorp and Employee) with Section 409A.
 
Notwithstanding anything to the contrary in this Agreement, to the extent
required to avoid additional taxes and interest charges under Section 409A of
the Internal Revenue Code, if any of the Company’s stock is publicly traded and
Employee is deemed to be a “specified employee” as determined by the Company for
purposes of Section 409A(a)(2)(B) of the Internal Revenue Code, Employee agrees
that any non-qualified deferred compensation payments due to him under this
Agreement in connection with a termination of employment that would otherwise
have been payable at any time during the six-month period immediately following
such termination of employment shall not be paid prior to, and shall instead be
payable in a lump sum at the beginning of the seventh (7th) month following
Employee’s termination of employment.
 
 
9

--------------------------------------------------------------------------------

 
 
11.  
Regulatory Provisions

 
Notwithstanding anything contained herein to the contrary, in no event shall the
total compensation paid out upon the departure of Employee be in excess of that
considered by the Federal Deposit Insurance Corporation or the Federal Reserve
Board to be safe and sound at the time of such payment, taking into
consideration all applicable laws, regulations, or other regulatory
guidance.  Any payments made to Employee, pursuant to this Agreement or
otherwise, are subject to and conditioned upon compliance with 12 U.S.C. Section
1828(k) and any regulations promulgated thereunder.
 
12.  
Ownership of Confidential Proprietary Information

 
All records of the accounts of customers, and any other records and books
relating in any manner whatsoever to the customers of the Company, and all other
files, books and records and other materials owned by the Company or used by it
in connection with the conduct of its business, whether prepared by Employee or
otherwise coming into his possession, shall be the exclusive property of the
Company regardless of who actually prepared the original material, book or
record.  All such books and records and other materials, and any copies thereof,
shall be immediately returned to the Company by Employee on any termination of
his employment.
 
13.  
Trade Secrets

 
During the Term, Employee will have access to and become acquainted with what
Employee and the Company acknowledge are trade secrets, including the names of
customers and clients of the Company, their financial condition and financial
needs, financial information regarding the Company and other information
relating to the Company’s products, services and methods of doing business.
Employee agrees not to disclose any of the Company’s trade secrets, directly or
indirectly, or use them in any way, either during the term of employment (except
as required in the course of employment with the Bank) or after the termination
of this Agreement.  Employee will not, for twelve (12) months following the
termination of Employee’s employment with the Bank, solicit for employment
elsewhere individuals who are active, full-time employees of the Bank.
 
14.  
Indemnification

 
To the extent permitted by and consistent with Section 317 of the California
Corporations Code (“Section 317”), the Articles of Incorporation and the Bylaws
of the Company, and applicable federal law and regulations, including 12 U.S.C.
Section 1828(k), the Company shall indemnify Employee for expenses, judgments,
fines, settlements and other amounts actually incurred by Employee in connection
with any proceeding to which Employee is a party by reason of the fact that
Employee is or was an agent of the Company (as defined in Section 317) if the
proceeding arose from acts or omissions in the course and scope of Employee’s
employment other than willful misconduct or other acts not covered by any
indemnification agreement between the Company and Employee.  The Company shall
advance on behalf of Employee all costs, including attorneys’ fees, as necessary
with respect to any such proceeding.  In the event any applicable law shall
require the issuance of an undertaking by Employee, such shall be acceptable
without bond, collateral or any other security being given by Employee in
connection therewith.  This provision shall survive the termination of this
Agreement for any reason.
 
 
10

--------------------------------------------------------------------------------

 
 
15.  
Assignment and Modification

 
Except as required by the surviving entity in a change of control, this
Agreement and the rights and duties hereunder may not be assigned by any party
hereto without the prior written consent of the other, and the parties expressly
agree that any attempt to assign the rights of any party hereunder without such
consent will be null and void.  Any modification of this Agreement shall be made
in a writing executed by both parties.
 
16.  
           Further Assurance

 
From time to time each party will execute and deliver such further instruments
and will take such other action as the other party reasonably may request in
order to discharge and perform the obligations and agreements hereunder.
 
17.  
Notices

 
All notices required or permitted hereunder shall be in writing and shall be
delivered in person or sent by certified or registered mail, return receipt
requested, postage prepaid as follows:
 
 
To Bank:
Chairman of the Board

 
Mission Community Bank

 
3380 South Higuera Street

 
San Luis Obispo, California 93401

 
 
To Bancorp:
Chairman of the Board

 
Mission Community Bancorp

 
3380 South Higuera Street

 
San Luis Obispo, California 93401

 
 
To Employee:
_______________________

 
_______________________

 
_______________________

 
or such other party and/or address as any of such parties may designate in a
written notice served upon the other parties in the manner provided herein.  All
notices required or permitted hereunder shall be deemed duly given and received
on the date of delivery if delivered in person or on the second day next
succeeding the date of mailing if sent by certified or registered mail.
 
18.  
Arbitration

 
Any dispute or controversy arising under or in connection with this Agreement,
the inception or termination of Employee’s employment, or any alleged
discrimination or statutory or tort claim related to such employment, including
issues raised regarding the Agreement’s formation, interpretation or breach,
shall be settled exclusively by binding arbitration in Los Angeles, California
in accordance with, and under the auspices of  the employment rules of JAMS or
other mutually agreeable alternative dispute resolution service.  The laws of
the United States and, to the extent not inconsistent therewith, the laws of the
State of California shall govern.  Without limiting the foregoing, the potential
claims covered by this Agreement include, but are not limited to, claims for
wages, bonuses or other compensation due; claims for breach of any contract or
covenant (express or implied) under which Employee believes he would be entitled
to compensation or benefits; claims for wrongful termination in violation of
public policy, tort claims related to such employment; claims for discrimination
and harassment (including, but not limited to, all claims arising under Title
VII of the Civil Rights Act of 1969, as amended, the Age Discrimination in
Employment Act of 1967, the Americans with Disabilities Act, the California Fair
Employment and Housing  Act, the California Labor Code and applicable wage
orders, the California Family Rights Act, the Federal Family and Medical Leave
Act of 1993, the Fair Labor Standards Act, the Consolidated Omnibus budget
Reconciliation Act of 1985, and the Employee Retirement Income Security Act;
claims for benefits (except where an employee benefit or pension plan specifies
that its claims procedure shall culminate in an arbitration or other procedure
different from this one); and claims for violation of any public policy,
federal, state or other governmental law, statute, regulation or ordinance.  The
arbitration shall provide for written discovery and depositions adequate to give
the parties access to documents and witnesses that are essential to the
dispute.  The arbitrator shall have no authority to add to or to modify this
Agreement, shall apply all applicable law, and shall have no lesser and no
greater remedial authority than would a court of law resolving the same claim or
controversy.  The arbitrator shall issue a written decision that includes the
essential findings and conclusions upon which the decision is based, which shall
be signed and dated.  Employee, on the one hand, and the Bank and Bancorp
collectively, on the other hand, shall each bear his or their own costs and
attorneys’ fees incurred in conducting the arbitration; provided, however, that
the Bank and Bancorp shall bear the fees and administrative costs charged by the
arbitrator and JAMS (or other alternative dispute resolution service
selected).  Judgment may be entered on the arbitrator’s award in any court
having jurisdiction.  EMPLOYEE HEREBY EXPRESSLY WAIVES ANY RIGHTS TO A JURY
TRIAL.
 
 
11

--------------------------------------------------------------------------------

 
 
19.  
Successors

 
This Agreement shall be binding upon, and shall inure to the benefit of, the
successors of the parties.
 
20.  
Entire Agreement

 
This Agreement constitutes the entire agreement between the parties, and all
prior negotiations, representations, or agreements between the parties, whether
oral or written, are merged into this Agreement and shall be deemed superseded
and canceled.
 
21.  
Governing Law

 
This Agreement shall be construed in accordance with the laws of the State of
California.
 
22.  
Executed Counterparts

 
This Agreement may be executed in one or more counterparts, all of which
together shall constitute a single agreement and each of which shall be an
original for all purposes.
 
23.  
Section Headings

 
The various section headings are inserted for purposes of convenience only and
shall not affect the meaning or interpretation of tilts Agreement or any section
hereof.
 
 
12

--------------------------------------------------------------------------------

 
 
24.  
Calendar Days/Close of Business

 
Unless the context so requires, all periods terminating on a given day, period
of days or date shall terminate on the close of business on that day or date,
and references to “days” shall refer to calendar days.
 
25.  
Severability

 
In the event that any of the provisions, or portions thereof, of this Agreement
are held to be unenforceable or invalid by any court of competent jurisdiction,
the validity and enforceability of the remaining provisions or portions thereof
shall not be affected thereby.
 
[Signature Page Follows]
 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written.
 
DATED: _______________________
EMPLOYEE
                 
 
      Robert J. Stevens  

 
 
DATED: _______________________
Mission Community Bank
                    By:         Chairman of the Board of Directors  

 
 
DATED: _______________________
Mission Community Bancorp
                    By:         Chairman of the Board of Directors  

 
 
14

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
WAIVER AND RELEASE AGREEMENT
 
This Waiver and Release Agreement (this “Waiver Agreement”) is entered into by
and between Robert J. Stevens (“Employee”) and Mission Community Bancorp and
Mission Community Bank on their respective behalf and on behalf of their
respective parents, subsidiaries, affiliates and successors-in-interest
(collectively, the “Company”).
 
RECITALS
 
A.           Employee and the Company have entered into an Employment Agreement
dated as of _____________, 2012 (the “Agreement”).
 
B.           A condition precedent to certain of the Company’s obligations under
the Agreement is the execution of this Waiver Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties, intending to
be legally bound, agree and covenant as follows:
 
RELEASE
 
In consideration for the payment of severance and other compensation under the
Agreement, Employee agrees unconditionally and forever to release and discharge
the Company, its parents, subsidiaries, affiliates, successors-in-interest, and
their respective officers, directors, managers, employees, members,
shareholders, representatives, attorneys, agents and assigns from any and all
claims, actions, causes of action, demands, rights or damages of any kind or
nature which Employee may now have, or ever have, whether known or unknown, that
arise out of or in any way relate to Employee’s employment with, or separation
from, the Company on or before the date of execution of this Waiver
Agreement.  Employee also confirms his resignation as a director, officer and
employee of the Company and any corporation, partnership, venture, limited
liability company or other entity controlled by, controlling or under common
control with the Company.
 
This release specifically includes, but is not limited to, any claims for
discrimination and/or violation of any statutes, rules, regulations or
ordinances, whether federal, state or local, including, but not limited to,
Title VII of the Civil Rights Act of 1964, as amended, age claims under the Age
Discrimination in Employment Act of 1967, as amended by the Older Workers
Benefits Protection Act of 1990, the Employee Retirement Income Security Act of
1974, as amended, the California Fair Employment and Housing Act, the California
Labor Code, the Equal Pay Act, the Americans With Disabilities Act, the
Rehabilitation Act of 1973, the Racketeer Influenced and Corrupt Organizations
Act, the Financial Reform Recovery and Enforcement Act of 1989, and/or Section
1981 of Title 42 of the United State Code.
 
 
 

--------------------------------------------------------------------------------

 
 
Employee expressly waives and relinquishes all rights and benefits afforded by
Section 1542 of the Civil Code of the State of California and does so understand
and acknowledge the significance and consequence of such specific waiver of
Section 1542 of the Civil Code of the State of California which states as
follows:
 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
 
REPRESENTATIONS OF EMPLOYEE
 
Employee represents and agrees that, prior to the execution of this Waiver
Agreement, Employee has had the opportunity to discuss the terms of this Waiver
Agreement with legal counsel of Employee’s choosing.
 
Employee affirms that no promise or inducement was made to cause Employee to
enter into this Waiver Agreement other than the inducements provided in the
Agreement.  Employee further confirms that Employee has not relied upon any
other statement or representation by anyone other than what is in this Waiver
Agreement as a basis for Employee’s agreement.
 
MISCELLANEOUS
 
Except for the Agreement and any other employee benefit plans expressly referred
to in the Agreement as continuing following Employee’s termination of employment
with the Company, this Waiver Agreement sets forth the entire agreement between
Employee and the Company, and shall be binding on both party’s heirs,
representatives and successors.  This Waiver Agreement shall be construed under
the laws of the State of California, both procedurally and substantively.  If
any portion of this Waiver Agreement is found to be illegal or unenforceable,
such action shall not affect the validity or enforceability of the remaining
paragraphs or subparagraphs of this Waiver Agreement.
 
Employee acknowledges that Employee has been advised that Employee has
twenty-one (21) days to consider this Waiver Agreement, and that Employee was
informed that Employee has the right to consult with counsel regarding this
Waiver Agreement.  To the extent Employee has taken less than twenty-one (21)
days to consider this Waiver Agreement, Employee acknowledges that Employee has
had sufficient time to consider this Waiver Agreement and to consult with
counsel, and that Employee does not desire additional time.
 
 
 

--------------------------------------------------------------------------------

 
 
This Waiver Agreement is revocable by Employee for a period of seven (7) days
following Employee’s execution of this Waiver Agreement. The revocation by
Employee of this Waiver Agreement must be in writing, must specifically revoke
this Waiver Agreement and must be received by the Bank prior to the eighth (8th)
day following the execution of this Waiver Agreement by Employee.  This Waiver
Agreement becomes effective, enforceable and irrevocable on the eighth (8th) day
following Employee’s execution of this Waiver Agreement.  No payment will be
made to the undersigned until such date.
 
The undersigned agree to the terms of this Waiver Agreement and voluntarily
enters into it with the intent to be bound hereby.
 

     
DATED:                                                    
Robert J. Stevens
 

 
 
 
DATED:                                                    
Mission Community Bancorp
                           
By:
        Name:       Title:  

 
 
 
DATED:                                                    
Mission Community Bank
                           
By:
        Name:       Title:  

 